ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
American Systems Corporation                )       ASBCA No. 60320
                                            )
Under Contract No. N62583-08-D-O 136        )

APPEARANCES FOR THE APPELLANT:                      Joseph G. Billings, Esq.
                                                    Katherine B. Hill, Esq.
                                                     Miles & Stockbridge P.C.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony K. Hicks, Esq.
                                                     Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 July 2016



                                                / MARK N. STEMPLE
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60320, Appeal of American Systems
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals